DISMISS; and Opinion Filed July 30, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00599-CR
                                      No. 05-15-00600-CR
                                      No. 05-15-00601-CR
                                      No. 05-15-00602-CR
                                      No. 05-15-00603-CR

                             BRIAN WAYNE DRAKE, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F13-20916-Q, F13-34020-Q, F13-40858-Q,
                               F13-70914-Q, F13-70920-Q
                              MEMORANDUM OPINION
                               Before Bridges, Lang, and Schenck

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

150599F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

BRIAN WAYNE DRAKE, Appellant                      On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00599-CR         V.                     Trial Court Cause No. F13-20916-Q.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2015.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

BRIAN WAYNE DRAKE, Appellant                      On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00600-CR         V.                     Trial Court Cause No. F13-34020-Q.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2015.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

BRIAN WAYNE DRAKE, Appellant                      On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00601-CR         V.                     Trial Court Cause No. F13-40858-Q.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2015.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

BRIAN WAYNE DRAKE, Appellant                      On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00602-CR         V.                     Trial Court Cause No. F13-70914-Q.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2015.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

BRIAN WAYNE DRAKE, Appellant                      On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-15-00603-CR         V.                     Trial Court Cause No. F13-70920-Q.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Bridges, Lang, and Schenck.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 30th day of July, 2015.